Name: Commission Decision No 563/98/ECSC of 12 March 1998 derogating from High Authority Recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (165th derogation)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  European Union law;  technology and technical regulations;  trade;  European construction
 Date Published: 1998-03-13

 Avis juridique important|31998S0563Commission Decision No 563/98/ECSC of 12 March 1998 derogating from High Authority Recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (165th derogation) Official Journal L 076 , 13/03/1998 P. 0007 - 0011COMMISSION DECISION No 563/98/ECSC of 12 March 1998 derogating from High Authority Recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (165th derogation)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the third paragraph of Article 71 thereof,Having regard to High Authority Recommendation No 1/64 of 15 January 1964 to the Governments of the Member States concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (1), as last amended by Commission Recommendation 88/27/ECSC (2), and in particular Article 3 thereof,Whereas certain iron and steel products indispensable to the manufacture of certain goods and having very special physical and chemical characteristics are not produced in the Community, or are produced in insufficient quantities; whereas for a number of years the insufficiency has been overcome by duty-free tariff quotas; whereas Community producers are still not in a position to comply with the present quality requirements put forward by the users; whereas duty-free tariff quotas at a level securing the supply of users is consequently required;Whereas import of these products on preferential terms is not injurious to iron and steel undertakings in the Community which produce directly competing products;Whereas these tariff quotas are unlikely to jeopardise the objectives of Recommendation No 1/64, but will help to maintain existing trade flows between the Community and non-member countries;Whereas these are special cases in the commercial policy field justifying the authorisation of derogations pursuant to Article 3 of Recommendation No 1/64;Whereas is is necessary to make sure that the tariff quotas granted will have no other function than meeting the specific needs of certain transforming industries;Whereas the Governments of the Member States have been consulted on the tariff quotas set out below;Whereas Commission Regulation (EC) No 1427/97 of 23 July 1997 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3) fixes rules for managing tariff quotas to be used in chronological order of the dates of declarations,HAS ADOPTED THIS DECISION:Article 1 1. Member States are hereby authorised to derogate from the obligations arising pursuant to Article 1 of High Authority Recommendation No 1/64 to the extent necessary to suspend at the levels indicated the customs duties on the products set out below, within the quantities of the tariff quotas set out below:>TABLE>2. The abovementioned products must, in addition, comply with the following physical specifications:(a) Products falling within CN codes ex 7209 16 90 and ex 7209 17 90:High carbon steel with a carbon content by weight of 0,64 to 0,70 % for the production of process or transport belts with a permissible operating temperature of 400 °C. Tensile strength 1 200 N/mm2 ( ± 10 %). Other elements or properties following special technical specification (HM 1708).(b) Products falling within CN codes ex 7219 33 10 11/12 and ex 7219 34 10 11/12:Stainless steel 'Nicro` for the production of process or transport belts with a permissible operating temperature of 350 °C.Type (i) Nicro 31: tensile strength 1 050 N/mm2 ( ± 10 %). Chemical composition: maximum carbon content 0,06 %; 13 % chromium content; 4 % nickel content.Other elements or properties following special technical specification (HM 1708)Type (ii) Nicro 52,6: tensile strength 1 550 N/mm2 ( ± 15 %). Chemical composition: maximum carbon content 0,09 %; 15 % chromium content; 7 % nickel content; 0,7 % copper content; 0,4 % titanium content.Other elements or properties following special technical specification (HM 1708).(c) Products falling within CN codes ex 7219 33 10 13/14/15/16/17/18 and ex 7219 34 10 13/14/15/16/17/18:Stainless steel for the production of process or transport beltsType (i): tensile strength 1 200 N/mm2. Chemical composition: 0,1 % carbon content; 0,6 % silicon content; 1,4 % manganese content; 17,5 % chromium content; 7,5 % nickel content.Other elements or properties following special technical specification (HM 1712).Type (ii): tensile strength 1 200 N/mm2. Chemical composition: 0,06 % carbon content; 0,6 % silicon content; 1,4 % manganese content; 18,5 % chromium content; 8,5 % nickel content.Other elements or properties following special technical specification.Type (iii): tensile strength 1 000 N/mm2. Chemical composition: 0,05 % carbon content; 0,6 % silicon content; 1,7 % manganese content; 17,5 % chromium content; 12,5 % nickel content; 2,7 % molybdenum content.Other elements or properties following special technical specification.Type (iv): tensile strength 1 080 N/mm2. Chemical composition: maximum carbon content 0,05 %; maximum silicon content 1 %; 13 % chromium content; 4 % nickel content; 0,3 % titanium content.Other elements or properties following special technical specification (HM 1710).Type (v): tensile strength 1 150 N/mm2. Chemical composition: maximum carbon content 0,08 %; 1,5 % silicon content; 14 % chromium content; 7 % nickel content; 0,7 % copper content.Other elements or properties following special technical specification (HM 1701).Type (vi): tensile strength 1 200 N/mm2. Chemical composition: 0,03 % carbon content; 0,6 % silicon content; 15,25 % chromium content; 4,9 % nickel content; 3,25 % copper content.Other elements or properties following special technical specification.Note: The composition of products (a), (b) and (c) (i) to (vi) may vary within the limits of the standards applicable to analysis.Article 2 Member States are hereby authorised to derogate from the obligations arising pursuant to Article 1 of High Authority Recommendation No 1/64 to the extent necessary to suspend at the levels indicated the customs duties on the products set out below, within the quantities of the tariff quotas set out below:>TABLE>Article 3 The tariff quotas referred to in Articles 1 and 2 shall be managed by the Commission, in accordance with Articles 308a to 308c of Commission Regulation (EEC) No 2454/93 (4). The Commission may take any appropriate administrative measures to ensure that they are managed efficiently.Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits.Article 5 The Member States and the Commission shall cooperate closely to ensure that this Decision is complied with.Article 6 This Decision shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January until 31 December 1998.This Decision shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 March 1998.For the CommissionLeon BRITTANVice-President(1) OJ 8, 22. 1. 1964, p. 99/64.(2) OJ L 15, 20. 1. 1988, p. 13.(3) OJ L 196, 24. 7. 1997, p. 31.(4) OJ L 253, 11. 10. 1993, p. 1.